       Case 2:19-cv-00352-RB-CG Document 16 Filed 07/07/20 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

MARIO ACOSTA,

       Petitioner,

v.                                                              No. CV 19-352 RB/CG

DANIEL PETERS, et al.,

       Respondents.

                               ORDER TO SHOW CAUSE

       THIS MATTER is before the Court on Petitioner Mario Acosta’s Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody (the “Petition”),

(Doc. 1), filed April 16, 2019, and Respondents Daniel Peters and Hector Balderas’

Answer to Mario Acosta’s Pro Se Petition for Writ of Habeas Corpus (28 U.S.C. § 2254)

[Doc. 1] (the “Answer”), (Doc. 14), filed June 26, 2020. In his Petition, Mr. Acosta seeks

federal habeas relief pursuant 28 U.S.C. § 2254 (“§ 2254”) on four grounds: (1) his

Miranda waiver was involuntarily given; (2) his “mental conditions were not stable;” (3)

ineffective assistance of counsel; and (4) mental illness. (Doc. 1 at 1-10). In their

Answer, Respondents contend Mr. Acosta has not exhausted his second, third, and

fourth grounds for relief. (Doc. 14 at 5-6). As such, Respondents argue grounds two,

three, and four in Mr. Acosta’s Petition should be dismissed without prejudice. Id.

       Before discussing the merits of Mr. Acosta’s claims, the Court must address the

threshold issue of exhaustion. See Rose v. Lundy, 455 U.S. 509, 518 (1982). Prior to

proceeding in federal court on a § 2254 habeas action, an individual must first seek

relief from the state court. Id. at 518-19. Based on principles of comity, federal courts
        Case 2:19-cv-00352-RB-CG Document 16 Filed 07/07/20 Page 2 of 5



should defer action on a state case until the state court has a full opportunity to review

all claims of constitutional error. Id.

       An individual may exhaust his claims at the state-court level by either presenting

his arguments on direct appeal or through collateral review. See e.g., O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999); Banks v. Dretke, 540 U.S. 668, 690 (2004).

Additionally, an individual must plead his claim with specificity, to adequately apprise

the state courts of the presence of his federal claim. Baldwin v. Reese, 541 U.S. 27, 31-

33 (2004). Indeed, both the allegations and the supporting evidence must “provide the

state courts ‘a fair opportunity’ to apply controlling legal principles to the facts bearing

upon [the] constitutional claim.” Anderson v. Harless, 459 U.S. 4, 6 (1982).

       Here, Mr. Acosta presents four grounds for federal habeas relief before the

Court. First, Mr. Acosta argues his Miranda waiver was involuntarily given because the

investigating officer knew his “mental condition [was] not stable” when he elicited the

waiver. (Doc. 1 at 5). Respondents concede this argument has been fully exhausted at

the state-court level. (Doc. 14 at 5). Indeed, Mr. Acosta argued his Miranda waiver was

unconstitutional before both the New Mexico Court of Appeals and the New Mexico

Supreme Court on direct appellate review. See (Doc. 14-1 at 30, 60). As such, the Court

finds ground one in Mr. Acosta’s Petition, the issue of a knowing and voluntary Miranda

waiver, has been properly exhausted in state court.

       Next, in ground two, Mr. Acosta argues his “mental conditions were not stable.”

(Doc. 1 at 7). Similarly, in ground four, Mr. Acosta argues he is mentally ill. Id. at 10. In

their Answer, Respondents contend neither grounds two nor four were properly

exhausted in state court. (Doc. 14 at 5). In liberally constructing Mr. Acosta’s Petition, it



                                              2
       Case 2:19-cv-00352-RB-CG Document 16 Filed 07/07/20 Page 3 of 5



appears he may be arguing mental instability and mental illness under the umbrella of

his involuntary Miranda waiver. See Garrett v. Selby, Connor, Maddux, & Janer, 425

F.3d 836, 840 (10th Cir. 2005) (instructing courts to excuse a pro se litigant’s “confusion

of various legal theories” to afford their arguments liberal construction) (citation omitted).

Specifically, in state court, Mr. Acosta’s counsel argued his Miranda waiver was

unconstitutional because he lacked the mental capacity to voluntarily waive his rights.

See (Doc. 14-1 at 30, 60). As such, while these claims are not independently

exhausted, they may be construed as sub-arguments under Mr. Acosta’s first ground for

relief under Miranda.

       Finally, in ground three, Mr. Acosta asserts ineffective assistance of counsel.

(Doc. 1 at 8). Mr. Acosta contends his public defender knew about his jeopardized

mental state but she “failed to perform her duties the right way.” Id. In support of this

contention, Mr. Acosta cites an Order to Show Cause issued by the New Mexico Court

of Appeals. (Doc. 1 at 8). In their Answer, Respondents argue Mr. Acosta did not

present this argument before the state courts in either direct appellate review or through

post-conviction attack. (Doc. 14 at 5).

       On April 14, 2019, the New Mexico Court of Appeals issued an Order to Show

Cause after receiving Mr. Acosta’s pro se docketing statement requesting appellate

review. (Doc. 1-1 at 10). In the Order, the Honorable Michael Vigil directed Mr. Acosta’s

public defender to show cause why Mr. Acosta filed his docketing statement pro se,

despite indicating he was represented by counsel. Id. In response to the Order to Show

Cause, Mr. Acosta’s counsel filed a formal docketing statement contesting the

voluntariness of his Miranda waiver. (Doc. 14-1 at 29).



                                              3
        Case 2:19-cv-00352-RB-CG Document 16 Filed 07/07/20 Page 4 of 5



       Mr. Acosta’s pro se docketing statement presented to the New Mexico Court of

Appeals, which argued ineffective assistance of counsel, was therefore superseded by

counsel’s formal docketing statement filed in response to the Order to Show Cause. In

addition, ineffective assistance of counsel was not an issue raised before the New

Mexico Supreme Court, and this issue therefore did not undergo full state-court

exhaustion. See O’Sullivan, 526 U.S. at 845 (“[W]e conclude that state prisoners must

give the state courts one full opportunity to resolve any constitutional issues by invoking

one complete round of the State’s established appellate review process.”) (emphasis

added). As such, the Court finds this claim was not exhausted at the state-court level.

       In determining only some of Mr. Acosta’s claims have been exhausted, the Court

will direct Mr. Acosta to show cause on how to proceed. Specifically, when an individual

has not exhausted his claims in state court, the federal court may either: (1) dismiss the

petition in its entirety without prejudice, allowing the litigant to exhaust state-court

remedies and refile his federal habeas petition at a later date; (2) stay the petition and

hold it in abeyance while the litigant returns to state court to exhaust his claims; (3)

allow the litigant to dismiss the unexhausted claims and proceed with only the

exhausted claims; or (4) ignore the exhaustion requirement and deny the petition on the

merits if none of the litigant’s claims have any merit. Fairchild v. Workman, 579 F.3d

1134, 1156 (10th Cir. 2009) (citing Rhines v. Weber, 544 U.S. 269, 277 (2005)).

       Under option one, if Mr. Acosta dismisses his petition without prejudice to pursue

exhaustion in state court, any subsequent request for review by this Court will likely be

time-barred. See Duncan v. Walker, 533 U.S. 167, 172 (2001) (explaining that an

application for federal habeas review does not toll the limitations period for any



                                               4
       Case 2:19-cv-00352-RB-CG Document 16 Filed 07/07/20 Page 5 of 5



subsequent petition). Under option two, this approach is generally “disfavored,” and very

rarely afforded to litigants absent evidence of good cause. See Fairchild, 579 F.3d at

1152-53. With these considerations, Mr. Acosta’s most effective strategy to receive

relief before this Court is to proceed under option three and dismiss his unexhausted

claims without prejudice and proceed on the merits of ground one. Mr. Acosta may then

argue the merits of grounds two and four under the umbrella of ground one. Grounds

two and four will not be construed as independent avenues for relief, but the substance

of these arguments may be proffered to support relief under ground one.

       IT IS THEREFORE ORDERED that Mr. Acosta is directed to show cause

regarding how he would like to proceed under the options available. Mr. Acosta’s

Response to the Court’s Order to Show Cause is due no later than August 5, 2020. If

Mr. Acosta does not timely respond to this Order, the Court may dismiss his Petition

without prejudice to allow him to collaterally attack his conviction in state court.

       IT IS SO ORDERED.


                                    ______________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              5
